 

United States District Court

Southern District of Georgia 2OIS AUG -1 AM 10: 30

CLERK sh Peds =

Case No. _3:!9-cv-00047-DHB-BKE

Jason Newton and Vanzel Newton

 

 

 

 

Plaintiff
v. Roosen Verchetti & Olivier -GA PLLC Appearing on behalf of
(LLC); & Transworld Systems, Inc. Roosen Verchetti & Olivier - GA PLLC (LLQ);
& Transworld Systems, Inc.
Defendant (Plaintiff/Defendant)
ORDER OF ADMISSION

It appearing to the Court that the requirements stated in LR 83.4 for admission
pro hac vice have been satisfied, Petitioner’s request to appear pro hac vice in
the United States District Court for the Southern District of Georgia in the
subject case is GRANTED.

This \* day of Pugusst , 204.

UNITED STATES DISTRICT/MAGISTRATE JUDG
oe ae 26K

 

 

NAME OF PETITIONER: Kirsten H. Sinith

 

Sessions, Fishman, Nathan and Israel
Firm/Business Name
3850 N. Causeway Bivd. , Lakeway II, Ste. 200
Street Address
Metairie LA 700602
Street Address (con't) City State Zip

Business Address:

 

 

 

 

Mailing Address (if other than street address)

 

 

Address Line 2 City State Zip
(504) 846-7943 702220
Telephone Number (w/ area code) Georgia Bar Number

Email Address: ksmith@sessions.legat
